Case 1:18-cr-20685-KMW Document 304-13 Entered on FLSD Docket 02/17/2021 Page 1 of 5
cr-20685-KMW Document 304-13 Entered on FLSD Docket 02/17/2021
                        GOVERNMENT
                          EXHIBIT
                            31
                         18-cr-20685
1:18-cr-20685-KMW Document 304-13 Entered on FLSD Docket 02/17/2021 Page
cr-20685-KMW Document 304-13 Entered on FLSD Docket 02/17/2021 P
e 1:18-cr-20685-KMW Document 304-13 Entered on FLSD Docket 02/17/2021 Page 5
